Title: To Thomas Jefferson from Anthony Garvey, 26 March 1785
From: Garvey, Anthony
To: Jefferson, Thomas



Sir
Rouen the 26 March 1785

Having received from Mr. Barclay the necessary Cockets for the expedition of your China, I retired same out of the King’s Stores, and loaded your three Cases to your Excellency’s address on board the Dilligence boat Capt. Edme, conducted by Thiebault who parted from this the 24 Inst. I hope you’ll receive same in good order; Mr. Barclay has desired I would pass the expences to his account. I shall at all times be very happy to receive your and Friends Commands here, and to be able to convince you of the great respect and true attachement with which I am Sir Your Excellency’s most humble & very obedient Servant,

Anthony Garvey

